Pennington, J.
— The pauper Thomas Aumock, was born in Readington. The place of the birth of a legitimate child is prima fade the place of his .settlement, and remains so until another is found. The pauper does not appear to have gained a settlement of himself any where, the apprenticeship not being made out. [*] But if the- settlement of the father of the pauper can be’ made out, then you may resort to that, notwithstanding the settlement by birth of the pauper elsewhere. This is attempted to be made out by the removal of the father from Readington to Tewksbury, and renting a tenement- there. It hath been adjudged by this Court, that in such case, notice to the overseers of the poor as required by the act of 1758, is necessary. No such notice having been proved, I am of opinion, that the legal place of residence of the pauper and his wife and children removed, is in Readington; and therefore, that the order of removal by the justices, and the affirmance of that order by the sessions, must be affirmed.
Kirkpatrick, C. J. and Rosseee, J. concurred.
Both orders affirmed.